In a proceeding under article 75 of the CPLR to vacate an arbitrator’s award, the appeal is from a judgment of the Supreme Court, Suffolk County, entered December 27, 1972, which granted the application, on the ground that the arbitrator’s powers had been imperfectly executed, and directed a new arbitration. Judgment reversed, on the law, without costs, petition dismissed on the merits and award reinstated. The provisions contained in CPLR 7511 specify the grounds for setting aside an arbitrator’s award. They are exclusive and do not include the arbitrator’s failure to state the legal or factual basis for the award (Matter of Bay Ridge Med. Group v. Health Ins. Flam of Greater N. Y., 22 A D 2d 807). Nor do we find merit in petitioner’s contention that the arbitrator exceeded his powers {Matter of Decicco [Viviana], 32 A D 2d 541). Rabin, P. J., Munder, Latham, Shapiro and Gulotta, JJ., concur.